Case 4:19-cv-00275-TWP-DML Document 15 Filed 04/23/20 Page 1 of 1 PageID #: 51




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  NEW ALBANY DIVISION

MARIAH ATWOOD,                                        )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )       No. 4:19-cv-00275-TWP-DML
                                                      )
CREDIT ONE BANK, N.A.,                                )
                                                      )
                              Defendant.              )

                ORDER ADOPTING REPORT AND RECOMMENDATION
       The Magistrate Judge submitted her Report and Recommendation to Partially Dismiss

Complaint without Prejudice (Dkt. 12). The parties were afforded due opportunity pursuant to

statute and the rules of this Court to file objections; none were filed. The Court, having considered

the Magistrate Judge’s Report and Recommendation and noting Plaintiff filed a Notice of

Voluntary Dismissal on April 13, 2020, hereby adopts the Magistrate Judge’s Report and

Recommendation.

       IT IS SO ORDERED.

       Date:    4/23/2020




Distribution:

Jacob V. Bradley
QUARLES & BRADY LLP (Indianapolis)
jacob.bradley@quarles.com

David W. Hemminger
HEMMINGER LAW OFFICE
hemmingerlawoffice@gmail.com
